Title: From Thomas Jefferson to John Saunders, 8 July 1807
From: Jefferson, Thomas
To: Saunders, John


                        
                            Sir
                     
                            Washington July 8. 07.
                        
                        The Secretary at War having proceeded to New York to make arrangements for the defence of that place, your
                            letter to him of July 4. has been put into my hands. I see with satisfaction the promptitude with which you have proceeded
                            in mounting the guns of your fort and I will count on your continuing your utmost exertions for putting yourself in the
                            best condition of defence possible. with respect to the instructions you ask for, you will consider the proclamation of
                            July 2. as your general instruction, but especially you are to contribute all the means in your power towards the defence
                            of the country, it’s citizens & property against any aggressions which may be attempted by the British armed vessels or
                            any other armed force. I salute you with respect.
                        
                            Th: Jefferson
                     
                        
                    